



Exhibit 10.55
[COMPANY LOGO]
 
Rocket Fuel Inc.
1900 Seaport Boulevard
Pacific Shores Center
Redwood City, CA 94063
Phone: 650.517.1300
 
 
 
 
June 30, 2016
 





Rick Song
[address]


Dear Rick:


On behalf of Rocket Fuel Inc. (“Rocket Fuel” or the “Company”), I am pleased to
offer you the position of Chief Revenue Officer (“CRO”) of Rocket Fuel. You will
report directly to Randy Wootton, CEO. You will work primarily from our
Company’s New York City, NY location. You will be provided with the full-time
support of a qualified executive assistant employed by the Company based in the
Company’s New York City, NY location. You shall have the opportunity to provide
input as to the selection and hiring of such employee.


Your compensation and benefits package outlined in this offer letter (“Offer
Letter”) are subject to approval by the Board or its designated committee.


Cash Compensation and Benefits


Your annual base salary will be $400,000 and will be paid in accordance with
Rocket Fuel’s normal payroll procedures. In addition, you will be eligible for
commissions of 125% of your base salary annually based on sales targets set by
Rocket Fuel (the “Sales Commission”) pursuant to the terms of the applicable
Sales Commission plan. Sales Commission is currently paid in approximately equal
quarterly increments. Sales Commission is not part of your base compensation and
Rocket Fuel reserves the right to adjust the amount at any time. Notwithstanding
the foregoing, for each of the first six months following your start date,
Rocket Fuel will pay you a non-recoverable commission of no less than
$41,666.67, not as an advance, pursuant to the standard terms and conditions of
the applicable Sales Commission plan. For purposes of clarification, in the
event the commissions calculated pursuant to your Sales Commission plan exceed
the minimum monthly commission for the first six month period of your
employment, you shall be paid such excess pursuant to the terms and conditions
of the applicable Sales Commission plan.


In addition, as an incentive to join Rocket Fuel, you be eligible to receive a
one-time milestone bonus of $100,000 (“Milestone Bonus”) pursuant to Rocket
Fuel’s Executive Incentive Compensation Plan (“Bonus Plan”) payable in two
installments of $50,000 each at six months and twelve months following your
start date, based on the achievement of specific performance objectives which
will be determined and documented by the CEO promptly after your start date,




--------------------------------------------------------------------------------




Page 2 of 5




and approved by our Board of Directors or their designated Committee. Milestone
Bonus payments are subject to your continued employment through the date the
bonus is earned pursuant to the terms of the Bonus Plan. This bonus is not part
of your base compensation and the Company reserves the right to adjust the bonus
terms and amounts at any time pursuant to the Bonus Plan. If you voluntarily
terminate employment with Rocket Fuel within twelve months following each
payment date, you will be required to repay Rocket Fuel in full (100%) for the
Milestone Bonus funds paid to you within the prior twelve (12) months.


All payments and benefits under this Offer Letter are subject to applicable tax
withholdings.


You will also be eligible to participate in Rocket Fuel’s complete package of
employee benefits that are generally made available to other senior executives
of Rocket Fuel, subject to the terms, conditions and eligibility requirements of
such benefits. Details about these benefit plans will be made available for your
review. You should note that Rocket Fuel may modify or terminate benefits from
time to time, as it deems necessary or appropriate. You shall be covered by any
Director & Officers liability insurance policies maintained by Rocket Fuel to
the same degree other senior executives of Rocket Fuel are covered and you shall
be indemnified by Rocket Fuel pursuant to the terms of an Indemnification
Agreement in substantially the same form as previously provided to you.


You will be expected to travel in connection with your employment. Rocket Fuel
will reimburse you for reasonable business expenses incurred in connection with
your employment, upon presentation of appropriate documentation and in
accordance with the Company’s expense reimbursement policies.


Equity Awards


Additionally, following your first day of employment in the position of CRO, and
subject to your continued employment with the Company on the date of grant, it
will be recommended to the Board or its designated committee, that you be
granted the following equity awards, as approved by either the Company's
independent compensation committee or a majority of the Company's independent
directors (together, the “Equity Awards”): (i) a stock option to purchase
200,000 shares of Rocket Fuel’s common stock (the “Option Award”) at a price per
share equal to the fair market value per share of Rocket Fuel’s common stock on
the date of grant, as determined in accordance with the Rocket Fuel equity plan
under which it is granted, and (ii) an award of 32,500 restricted stock units
(the “RSU Award”). We will recommend to the Board or its designated committee
that the Equity Awards be scheduled to vest in accordance with the four- year
vesting schedule typically applied to employee equity awards of the applicable
type, subject to your continued service to Rocket Fuel through each applicable
vesting date. Your Equity Awards will be subject to (a) the terms and conditions
of the Rocket Fuel equity plan under which they are granted, (b) the terms and
conditions, including vesting schedule, of an option award agreement and RSU
award agreement that will be provided to you as soon as practicable after the






--------------------------------------------------------------------------------




Page 3 of 5




grant of the Equity Awards, and (c) Rocket Fuel’s Management Retention
Agreement, if executed by you.


Severance Benefits


If you have a qualifying termination of employment, you will be entitled to
certain payments and benefits in such amounts and pursuant to such terms and
conditions as set forth in the Company’s Board approved Management Retention
Agreement, if separately executed by you, which is attached hereto as Exhibit A.
To the extent that the Management Retention Agreement modifies an applicable
Rocket Fuel equity incentive plan, the Management Retention Agreement shall
constitute an express written contract executed by a duly authorized officer of
the Company if required by the equity incentive plan(s) to make such a
modification.


Additional Terms


As a Rocket Fuel employee, you will be expected to abide by Rocket Fuel rules
and regulations and sign and comply with Rocket Fuel’s At Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement
(“Proprietary Information and Inventions Agreement”) that, among other things,
prohibits the unauthorized use or disclosure of Rocket Fuel proprietary
information.


We also ask that, if you have not already done so, you disclose to Rocket Fuel
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by Rocket Fuel or limit the manner in which you may
be employed. Based on your representations, it is Rocket Fuel’s understanding
that any such agreements will not prevent you from performing the duties of your
position and you represent that such is the case.


In addition, you agree that, during the term of your employment with Rocket
Fuel, you will not engage in any other employment, occupation, consulting, or
other business activity directly related to the business in which Rocket Fuel is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to Rocket
Fuel. Similarly, you agree not to bring any third-party confidential information
to Rocket Fuel, including that of your former employer, and that you will not in
any way utilize any such information in performing your duties for us.


By signing below, you agree that your employment with Rocket Fuel is an
employment “at will.” Employment “at will” means either party may terminate the
relationship at any time for any reason whatsoever, with or without cause or
advance notice. Rocket Fuel reserves the right to revoke this offer should it
not receive a satisfactory reference check and background screen for you or
satisfactory verification of employment eligibility.


You will be required to complete Form I-9 in accordance with the Immigration
Reform and Control Act of 1986. You are required to complete Section 1 of the
Form I-9 on or before your first day of employment and to present, within 72
hours of hire, verification of your identity and legal right to








--------------------------------------------------------------------------------




Page 4 of 5




work in the United States. On your first day of employment, bring original
documents to verify your employment eligibility- please refer to the I-9 form
for a list of acceptable documents.


This Offer Letter will be governed by the laws of the State of California,
without reference to rules relating to conflicts of law or choice of law. This
Offer Letter, together with the Proprietary Information and Inventions
Agreement, and the Management Retention Agreement, is the entire agreement
between you and Rocket Fuel with respect to your employment and supersedes any
other agreements or promises made to you by anyone, whether oral or written.
This Offer Letter may not be modified except in writing between you and another
authorized officer of Rocket Fuel.


Please sign and date this Offer Letter and return one copy to Rocket Fuel by
July 5, 2016, if you wish to accept employment under the terms described above.
If you accept our offer, the first day of your employment will begin on July 18,
2016. This offer of employment will terminate if it is not accepted, signed and
returned by July 8, 2016.


We welcome you to the Rocket Fuel team and look forward to your contribution to
Rocket Fuel’s success. If you have any questions regarding this Offer Letter,
feel free to contact me at any time.


Sincerely,
/s/ Jennifer Trzepacz
Jennifer Trzepacz
Senior Vice President, Employee Success




AGREED TO AND ACCEPTED:
 
 
 
 
 
Signature: /s/ Richard Song
 
 
 
 
Printed Name: Rick Song
 
 
 
 
Date: Jul-14-2016
 
 
 
 









--------------------------------------------------------------------------------




Exhibit A


Management Retention Agreement




